DETAILED ACTION
Applicant’s amendment to the claims in the Response filed on 10/06/2020, adding newly presented limitations, is acknowledged.

The objection to instant claim 14 is withdrawn in view of Applicant’s amendment to the claim in the Response filed on 10/06/2020.

The rejection of record under 35 U.S.C. § 112 is withdrawn in view of Applicant’s amendment to the claims in the Response filed on 10/06/2020.

The rejection of record under 35 U.S.C. § 103 is maintained and modified in view of Applicant’s amendment to the claims in the Response filed on 10/06/2020 as set forth below.

The provisional nonstatutory double patenting rejection of record is withdrawn because copending Application No. 15/973,619 was abandoned. See Notice of Abandonment, mailed 11/10/2020.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Forkman et al (US 3,415,718) in view of Bottini et al (Open Emerg. Medic. J., 5(S1-M2):13-15 (2013), prior art of record) and further in view of Bottini et al (Am. J. Food Technol., 6(11):951-962 (2011), hereinafter Bottini2, prior art of record), Rising et al (US 2009/0036796, prior art of record), Daniels et al (US 2009/0317859), Wilson et al (Medic. Microbiol., 38:1150-1158 (2004), prior art of record), Rambach et al (US 2005/0009132, prior art of record), Sato et al (US 5,403,720, prior art of record), Tengerdy et al (App. Microbiol., 15(4):954-955 (1967), prior art . 
Forkman teaches a method to quantify viable bacteria in a liquid sample (e.g., urine)  comprising filling a tube, containing 2,3,5-triphenyltetrazolium chloride (TTC, a detection reagent) and a supporting medium comprising peptone, with a liquid sample; mixing the sample; incubating the sample at 37ºC; and observing for a color change, i.e., formation of a red color. (Examples 1 and 2). Forkman teaches the appearance of the red color indicates the bacterial content exceeds 100,000 bacteria per milliliter of liquid. (Example 2). Regarding instant claim 8, the instant specification discloses a pink-red color is achieved by a reaction between bacteria and TTC. (¶ 0034). As such, absent evidence to the contrary, the pink-red color recited by instant claim 8 was understood to be the same red color taught by Forkman.
Forkman seemingly teaches determining the number of viable bacteria in a liquid sample by observing for a color change at the end of the incubation. In contrast, the instant method comprises observing for a color change during the incubation; measuring an elapsed time from the beginning of incubation to the time of the change of color; and quantifying a viable cell density of the bacteria in the liquid sample based on the elapsed time.
In this regard, Bottini teaches use of the Micro Biological Survey (MBS) method for analyzing urine samples. (Abstract). More particularly, Bottini teaches:
The MBS method is based on colorimetric survey performed in mono-use disposable reaction vials in which samples can be inoculated without any preliminary treatment. The analyses can be carried out by untrained personnel and anywhere they are necessary, without the need for any other instrumentation than a thermostated optical reader that can automatically detect the [color] change providing the number of bacteria present into the sample. The MBS method measures the catalytic activity of redox enzymes in the main metabolic pathways of bacteria, allowing an unequivocal correlation between the observed enzymatic activity and the number of viable cells present in the samples. The time required for a color change is inversely related to the log of bacterial concentration; 

Likewise, Bottini2 teaches the MBS method can be advantageously utilized to quantify the number of bacteria in a sample; i.e., Bottini2 teaches a linear inverse relationship between the time required for color change and the concentration of viable bacteria in the sample. (Abstract; FIGS. 1 and 2; and page 956, Primary validation). 

    PNG
    media_image1.png
    621
    1214
    media_image1.png
    Greyscale

(Bottini2, FIG. 1). 
As such, the prior art recognized the negatively proportional correlation between the time required for a color change to appear and the number of viable cells present in the sample. Moreover, the method taught by Forkman measured the catalytic activity of redox enzymes using TTC as a colorimetric indicator. (Column 1, Diagram). 
One of ordinary skill in the art would have been motivated to modify Forkman in view of Bottini and Bottini2 to include: observing for a color change during the incubation over predetermined intervals; measuring an elapsed time from the beginning of incubation to the time 
Forkman teaches the use of analytical unit tubes and sealed tubes (column 1, lines 39-43; Example 1), and Bottini teaches mono-use disposable reaction vials (abstract). The references do not explicitly teach a self-filling vacuum ampoule. However, it would have been obvious at the time of filing to utilize a self-filling vacuum ampoule in the method taught by Forkman, Bottini, and Bottini2 because Rising teaches test reagents can be packaged into self-filling vacuum ampoules. (¶¶ 0031-0036). One of ordinary skill in the art would have been motivated to utilize a self-filling vacuum ampoule in the method taught by Forkman, Bottini, and Bottini2 because Rising further teaches the self-filling vacuum ampoule advantageously prevents user contamination or hazard, and allows for self-filling (¶¶ 0031 and 0036). 
Rising does not explicitly disclose the self-filling vacuum ampoule is made of glass. However, Daniels teaches glass ampoules can be readily utilized for the rapid detection, identification and/or quantification of microorganisms in samples via calorimetry. (Abstract; ¶¶ 0051 0066, 0087, 0108, 0115). One of ordinary skill in the art would have been motivated to utilize glass in the method taught by Forkman, Bottini, Bottini2, and Rising because Daniels further teaches glass ampules are advantageously compatible with basic calorimetric instrumentation technology. (¶¶ 0066, 0087, 0108).
Forkman, Bottini, Bottini2, Rising, and Daniels do not explicitly teach the glass self-filling vacuum ampoule comprises a selective reagent. However, Wilson teaches “urine specimens obtained from hospitalized patients are likely to contain enterococci, which have 
Instant claim 6 recites “observing a color intensity of the glass self-filled vacuum ampoule.” However, observing a color intensity would reasonably encompass simply looking at the glass self-filled vacuum ampoule after a color change has occurred. As such, the method taught by Forkman, Bottini, Bottini2, Rising, Daniels, Wilson, and Rambach reasonably encompasses the act of observing a color intensity of the glass self-filled vacuum ampoule.
The references do not explicitly teach determining the viable cell density of the bacteria in the liquid sample is further based on the color intensity and performed by comparing the observed color intensity with color gradient references.
However, Sato teaches determining the number of living microorganisms in a sample by visually comparing the degree of coloration (intensity) to a color reference previously prepared using specimens containing known numbers of living microorganisms. (Abstract; column 4, lines 23-46). In this regard, Tengerdy teaches the color intensity of the red reduction product of TTC (triphenyl formazan) is proportional with the number of bacteria present in a sample. (Page 954). As such, it would have been obvious at the time of filing to compare the color intensity of the 
Instant claim 6 requires:
further performing a UV spectrometer measurement on the liquid sample under a predetermined range of absorbance spectrum, observing a wavelength corresponding to an absorbance peak, and confirming a particular viable cell density value corresponding to the elapsed time to determine the viable cell density of the bacteria in the liquid sample.

In this regard, Zhang teaches it was well known at the time of filing to measure the UV absorbance spectra of tetrazolium salts and their corresponding formazan dyes over a predetermined wavelength to advantageously determine the absorbance maxima of the formazan dyes. (FIG. 2). Moreover, Defez teaches “production of brightly colored and insoluble 1,3,5-triphenyltetrazolium formazan arising from TTC reduction is irreversible and can be easily quantified using a spectrophotometer.” (Abstract). As discussed above, Tengerdy teaches the color intensity of the red reduction product of TTC (triphenyl formazan) is proportional with the number of bacteria present in a sample. (Page 954).  
As such, it would have been obvious at the time of filing to utilize a UV spectrometer in the method taught by the prior art cited above in order to confirm a particular viable cell density value corresponding to the elapsed time to determine the viable cell density of the bacteria in the liquid sample by detecting the formation of formazan with a reasonable expectation of success to advantageously improved the accuracy of the method. 
Accordingly, the claimed invention was prima facie .
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Forkman, Bottini, Bottini2, Rising, Wilson, Daniels, Rambach, Sato, Tengerdy, Zhang, and, Defez as applied to claims 6-8 and 13 above, and further in view of Ogasa et al (US 4,039,386, prior art of record).
As discussed above, claims 6-8 and 13 were rendered obvious by the teachings of Forkman, Bottini, Bottini2, Rising, Wilson, Daniels, Rambach, Sato, Tengerdy, Zhang, and, Defez. As further discussed above, the references teach a glass self-filling vacuum ampoule containing peptone and TTC. The references do not explicitly teach the limitations of instant claim 14. However, Ogasa, in a method of determining the viable bacterial count in a sample, teaches a medium comprising yeast extract, peptone, sodium chloride, lab-lemco beef extract (lab-lemco power), and TTC. (Abstract; Example 1). One of ordinary skill in the art would have found it advantageous to select a medium having a known utility for determining the viable bacterial count in a sample with a reasonable expectation of success.
Moreover, it would have been have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the optimal amounts of medium ingredients for use in the method taught by Forkman, Bottini, Bottini2, Rising, Wilson, Daniels, Rambach, Sato, Tengerdy, Zhang, and, Defez with a reasonable expectation of success. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, the claimed invention was prima facie .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Forkman, Bottini, Bottini2, Rising, Daniels, Wilson, Rambach, Sato, Tengerdy, Zhang, and, Defez as applied to claims 6-8 and 13 above, and further in view of Modern Water (QUICKCHEK Fact Sheet (2012), prior art record). 
As discussed above, claims 6-8 and 13 were rendered obvious by the teachings of Forkman, Bottini, Bottini2, Rising, Wilson, Daniels, Rambach, Sato, Tengerdy, Zhang, and, Defez. The references do not explicitly teach the color gradient references comprise a plurality of color image blocks which represent respective colors of sample glass vacuum ampoules with different viable cell densities of the bacteria.
However, Modern Water teaches it was well known at the time of filing to produce gradient references comprising a plurality of color images of blocks corresponding to different cell densities of the bacteria. (Page 1, image bottom right corner). One of ordinary skill in the art would have been motivated to modify Forkman, Bottini, Bottini2, Rising, Wilson, Daniels, Rambach, Sato, Tengerdy, Zhang, and, Defez in view of Modern Water in order to advantageously produce a reference card with color images for rapid comparison with a reasonable expectation of success. 
  Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 10/06/2020 have been fully considered but they are not persuasive. Applicant’s arguments are discussed to the extent they apply to the current grounds of rejection set forth above.
On page 10 of the Response, Applicant urges the “instant claims and specifications explicitly disclose quantitative method of bacterial detection using spectrometry and the identification of test results within 24 hours.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, the instant claims encompass identification of test results over any timeframe, including hours, days, etc. The instant claims do not require identification of test results within 24 hours.
On page 11 of the Response, Applicant urges “the all-in-one process/system explicitly teaches that supporting medium, selective reagent and detection reagent are already present in a glass ampoule and no further laboratory testing is required.” However, the instant claims are not reasonably limited to an “all-in-one process/system.” For example, instant claim 6 broadly requires “performing a UV spectrometer measurement on the liquid sample under predetermined range of absorbance spectrum.” This does not reasonably limit the claimed method to only performing the UV spectrometer measurement using the claimed self-filled glass vacuum ampoule; i.e., the instant claims encompass various processes, systems, vessels, containers, etc. 
Moreover, as discussed above, the prior art already recognized all-in-one processes and systems. For example, as discussed above, Bottini teaches a colorimetric survey performed in mono-use disposable reaction vials. As also discussed above, Forkman teaches a method to quantify viable bacteria in a liquid sample using a tube comprising TTC and a supporting medium. 
On pages 11-12 of the Response, Applicant addresses the references individually. It is well established one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the claimed method is rendered prima facie obvious by the combination of Forkman, Bottini, Bottini2, Rising, Wilson, Daniels, Rambach, Sato, Tengerdy, Zhang, and, Defez for the reasons set forth above, and not the references individually. 
On page 12 the Response, Applicant urges the Office “failed to show a reasonable motivation to combine Forkman and Bottini, or modify Forkman with Bottini, Sato and other cited references.” To the contrary, the prior Office actions of record clearly set forth motivations to combine the prior art of record. It is noted that Applicant does not point to any particular issue with the motivation statements of the record, but, rather, simply offers a conclusory statement that the Office “relies on the hindsight derived from the teaching of the application itself to combine or modify the cited references.”
On page 13 of the Response, Applicant urges the “invention claimed in the application includes a showing of unexpected superiority over the methods cited in the references, individually, or in combination.” More particularly, Applicant urges “[s]uch superiorities include but are not limited to all-in-one system; glass vacuum ampoules; better detection limit or sensitivity; rapid, accurate, automated and detailed results.” However, as discussed above, the prior art teaches the use of glass vacuum ampoules. Moreover, the scope of the claimed method is not limited to an “all-in-one system.” The instant claims also do not require “automated and detailed results.” As such, the instant claims are not reasonably limited to the “unexpected superiority” that Applicant urges is present in preferred embodiments disclosed in the instant specification. 
Applicant’s remaining arguments concerning the dependent claims were fully considered, but were not found persuasive for the reasons set forth above. 
Conclusion
NO CLAIMS ARE ALLOWED 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651